            Case 1:21-cv-03673-VEC-DCF Document 24
                                                25 Filed 08/10/21
                                                         08/13/21 Page 1 of 2

                                                     Samuel J. Rubin                             Goodwin Procter LLP
                                                     +1 212 813 8852                             The New York Times Building
                                                     SRubin@goodwinlaw.com                       620 Eighth Avenue
                                                                                                 New York, NY 10018

                                                                                                 goodwinlaw.com
                                                                                                 +1 212 813 8800

                                       7KHWHOHSKRQHFRQIHUHQFHVFKHGXOHG
                                       IRUZLOOUHPDLQRQWKH
August 10, 2021                        FDOHQGDUEXWWKHSDUWLHVDUHUHOLHYHGRI
                                       WKHLUREOLJDWLRQWRVXEPLWDSURSRVHG
VIA ECF                                GLVFRYHU\SODQXQGHU5XOH2 I 7KH
                                       &OHUNRI&RXUWLVGLUHFWHGWRPDLOD
Hon. Debra Freeman                     FRS\RIWKLV2UGHUWR3ODLQWLII
United States Magistrate Judge                                                                Dated: 8/12/2021
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Peart Street
New York, New York 10007-1312

Re:     Thomas v. Citigroup Global Markets Holdings Inc., 21-cv-3673 (VEC) (DCF)

Dear Judge Freeman:

        I write on behalf of Citigroup Global Markets Holdings Inc. (“CGMHI”), the Defendant in the above-
referenced action, pursuant to Rule I.B of Your Honor’s Individual Practices, to request an adjournment
of the conference scheduled for August 25, 2021, and deadline to submit a Rule 26(f) discovery plan
(ECF No. 23), until after the Court’s resolution of CGMHI’s pending motion to dismiss the Complaint (ECF
Nos. 14-22 (the “Motion”)). CGMHI respectfully submits the requested adjournments are appropriate
because this action is subject to the automatic stay provided by the Private Securities Litigation Reform
Act of 1995 (“PSLRA”).

       The PSLRA provides that: “[i]n any private action arising under this subchapter, all discovery and
other proceedings shall be stayed during the pendency of any motion to dismiss, unless the court finds,
upon the motion of any party, that particularized discovery is necessary to preserve evidence or to prevent
undue prejudice to that party.” 15 U.S.C. § 77z-1(b)(1). The Complaint purports to assert a single claim
against CGMHI under Section 11 of the Securities Act of 1933. See Compl. ¶ 2, ECF No. 1. 1 On June
11, 2021, CGMHI moved to dismiss the Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1)
and 12(b)(6). ECF Nos. 14-17. The Motion was fully-briefed on June 21, 2021. ECF Nos. 18-22.

        The PSLRA’s mandatory discovery stay applies to Section 11 claims. See 15 U.S.C. § 77a; see
also NECA-IBEW Pension Trust Fund v. Bank Of America Corp., No. 10 Civ. 440, 2011 WL 6844456, at
*1 (S.D.N.Y. Dec. 29, 2011) (holding that the PSLRA’s mandatory stay of discovery applies to Section 11
claim). The PSLRA discovery stay applies to individual (non-class) actions. See Riggs v. Termeer, No.
03-cv-4014, 2003 WL 21345183, at *1 (S.D.N.Y. June 9, 2003) (applying PSLRA’s automatic stay to non-
class action litigation “since the PSLRA was not intended to be limited to class actions”).

        Separately, apart from the PSLRA’s automatic stay which controls here, courts in this District
further recognize that a stay of discovery is appropriate “pending resolution of a potentially dispositive
motion where the motion appears to have substantial grounds or, stated another way, does not appear

1        The action was filed pro se and without the Southern District of New York’s civil case cover sheet identifying
the nature of the suit. It was designated in the Court’s Electronic Case Filing (“ECF”) docketing system with a nature
of suit description identifying it as a “civil rights: other” action. The Complaint does not advance a civil rights claim
or any other claim apart from the purported Section 11 claim set forth in the Complaint.
           Case 1:21-cv-03673-VEC-DCF Document 24
                                               25 Filed 08/10/21
                                                        08/13/21 Page 2 of 2




Hon. Debra Freeman
August 10, 2021
Page 2

to be without foundation in law.” Johnson v. N.Y. Univ. Sch. of Educ., 205 F.R.D. 433, 434 (S.D.N.Y.
2002) (quotation and alteration omitted). Courts in this District will stay discovery where, as here, there
are “substantial arguments for dismissal of many, if not all, of the claims asserted in [the] lawsuit.” See,
e.g., Spencer Trask Software & Info. Serv., LLC v. RPost Int’l Ltd., 206 F.R.D. 367, 368 (S.D.N.Y. 2002).
CGMHI submits that a further basis to stay discovery in this action is that it has advanced several
substantial and legally well-founded grounds for dismissal of the entirety of this action, including that: (i)
the Complaint fails to establish the Court’s subject matter jurisdiction; (ii) Plaintiff’s claims are time-barred
by Section 11’s one-year statute of limitations; and (iii) the Complaint fails to state a claim upon which
relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6).

        Accordingly, CGMHI respectfully requests that the Court adjourn the Initial Pretrial Conference
scheduled for August 25, 2021 (and the corresponding deadline to submit a discovery plan on August
18, 2021) until after the Court’s resolution of CGMHI’s pending Motion. There have been no previous
requests for adjournment of these deadlines, and there are no other deadlines in this action that would
be affected by the requested adjournments. Plaintiff did not consent to the requested adjournments and
did not provide reasons for refusing to consent.

Respectfully submitted,

/s/ Samuel J. Rubin

Samuel J. Rubin

Cc:     Sean Thomas (via ECF, e-mail & U.S. Mail)
